Citation Nr: 1309747	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-48 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. Section 1151 for a lower back disability claimed to be as a result of improper treatment by VA Medical Center (VAMC) personnel.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1972 to August 1976, from August 1993 to September 1993, from December 1993 to February 1994, and from December 1994 to January 1995.  He also had service in the Idaho National Guard.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arises from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  Following the perfection of his appeal, the Veteran, along with his wife, proffered testimony before the undersigned Veterans Law Judge via a videoconference hearing in October 2011.  A transcript of that hearing was prepared and has been included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that as a result of improper treatment by a nurse practitioner at the Boise, Idaho, VA Medical Center (VAMC) on November 14, 2008, he developed additional disability of his back.  He testified that the nurse practitioner caused damage to his back through the use of manipulation.  He reported that after the evaluation he was unable to drive and was in excruciating pain.  Upon returning home he was confined to his bed or a chair for three and a half weeks.  He asserts that the actions of the nurse practitioner caused him to develop a chronic and permanent back disability from which he currently suffers.   His wife has reported that she observed that the nurse practitioner was not paying attention

An examination is needed in order to obtain an opinion as to whether the Veteran has additional disability that was caused by the VA nurse practitioner's treatment; and whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part or an event which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151(a)(1)(A) and (B) (West 2002); 38 C.F.R. § 3.358 (2012). 

Accordingly, the case is REMANDED for the following development: 

1.  The agency of original jurisdiction (AOJ) should arrange for the Veteran to be examined by an orthopedic surgeon, if possible.  The examiner should review the claims folder.

A.  The examiner should confirm whether the Veteran has a current low back disability.  

B.  If the response above is affirmative, is it more likely than not (greater than a 50 percent probability); at least as likely as not (a probability of 50 percent or greater); or less likely as not (less than a 50 percent probability) that the additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider? 

The Veteran has asserted that he has additional disability because a VA nurse practitioner inappropriately treated him on November 14, 2008; which, in turn, caused an acute back condition to evolve into a permanent lower back disability.  The examiner should provide comment on whether any testing or manipulation provided by the nurse practitioner would have caused or resulted in the Veteran's current back disability.  

C.  If there is additional disability, was it caused by an event that was not reasonably foreseeable?  (Note: the event need not be unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided).  

Was it the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures? 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide reasons for all opinions and conclusions reached, citing the objective medical findings leading to the provided conclusions.  If further testing or examination by other specialists is warranted, such testing or examination is to be accomplished prior to completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a lack of treatment or inadequate treatment resulted in the development of a lower back disability, this should be fully explained.

If an examiner references any VA electronic medical records that are not contained in the claims folder (including Virtual VA) the AOJ should obtain the records.

3.  The AOJ should review the examination report.  If the report does not include the information and opinions sought in this remand, corrective actions should be taken. 

4.  If the benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case (SSOC).  Thereafter, the case should be returned to the Board, if otherwise in order. 

The purpose of the examination requested in this remand is to obtain information or evidence needed to decide the appeal.  The Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2012) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


